DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed March 2, 2022.
Claims 1, 6, 8, 13, 15, and 20 have been amended.
Claims 1-20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
The independent claims are directed towards initiating a project within a crowdfunding marketplace, the project being on project of a plurality of projects and comprising a set of participants to communicate with one another through the crowdfunding marketplace; receiving a communication from a first sub-set of participants to a second sub-set of participants, the communication being associated with a domain of the crowdfunding marketplace and comprising pseudo-information for each participant in the first sub-set of participants and the second sub-set of participants; determining pseudo-information within the communication for at least one participant in the first sub-set of participants based on actual information representative of the at least one participant and included in the communication, the pseudo-information being determined from a project-specific mapping that maps the actual information to the pseudo-information for the project that the communication is specific to; pseudonymizing at least a portion of the communication using the pseudo-information to provide a pseudonymized communication; sending the pseudonymized communication to the second sub-set of participants; and decreasing pseudonymization of communications during progression of the project to reduce burden on technical resources expended for pseudonymization as the project progresses. The pseudonymization is described in the originally filed specification as obfuscating data [72-76], however, there is no specific aspect of how the pseudonymization is implemented beyond stating that the message has content that is pseudonymized. Further, the independent claims, dependent claim 3 and paragraph [76] describe that the pseudonymization is merely a user input that has where the levels include no pseudonymization based on an opt-out aspect. The specific aspect of the pseudonymization is further described in terms of mapping between the real information and the pseudo information and a mapping aspect can be performed within a mental process or basic business relations in terms of a spreadsheet to provide anonymity. The claimed invention describes a messaging system within project management that provides information obfuscation. This describes a system that provides a commercial and legal interaction between two users in terms of a business relation. This is further considered in terms of the originally filed specification [63-71] that describes the progression of the project in terms of participants having signed an NDA to implementing the project between the multiple participants. While the limitations describing the progression of the project are not specifically claimed, these aspects are considered in terms of the scope of the claimed invention. Further, the claims do have aspects of project progression for decreasing the pseudonymization which are considered in terms of the business relation progressing. The independent claims are directed towards an abstract idea that falls within certain method of organizing human activity (commercial/legal interaction). 
Step 2(a)(II) considers the additional elements of the claims in terms of transforming the abstract idea into a practical application. The additional elements of the claims are computing elements (processor, computing device, non-transitory computer readable storage medium), by an interception module of a device that is specific to a communication channel, the communication comprising a network-based communication and pseudonymization service. The computing elements, network, communication channel, and interception module are described in originally filed specification [41-43 and 76-81] and are described as generic technological elements. These additional elements are merely providing generic computing devices performing the intended nature of the element to implement the abstract idea (storage medium to store data, processor to generically analyze and process data, and computing device to provide interface and other generic computer aspects). The interception module and communication channel are merely generic technological elements to implement the abstract idea. The communication channel and interception module provide the messaging elements in terms of receiving and sending the communication between the participants. The technological elements are merely implementing the abstract idea without transforming into a practical application. Refer to MPEP 2106.05(f). 
The pseudonymization is described in originally filed specification [70-76], however, the pseudonymization is not described in terms of what is implementing, but merely that a service is provided to implement. The claim language merely describes the pseudonymization within the context of a mapping between the pseudo information and the actual information. This is thus interpreted as generic pseudonymization analysis to implement the abstract idea. There is no transformation or description of a specific method or model that describes what implements the pseudonymization. This is further described in paragraphs [21-23] that merely describes what the service is providing within the claimed invention but providing no description as to the specific nature of the pseudonymization. Though the originally filed specification describes specific steps and determinations in relations to project milestones [45-47] and determining within the system, the claims merely describe and require a mapping aspect that is generic analysis and obfuscation techniques. Thus, the pseudonymization is merely generic analysis that is merely implementing the abstract idea described above. The additional elements of the claims are not transforming the abstract idea into a practical application but are merely generic technological elements to implement the abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Step 2(b) considers the additional elements of the claims in terms of being significantly more than the identified abstract idea. The additional elements of the claims are computing elements (processor, computing device, non-transitory computer readable storage medium), by an interception module of a device that is specific to a communication channel, the communication comprising a network-based communication and pseudonymization service. The computing elements, network, communication channel, and interception module are described in originally filed specification [41-43 and 76-81] and are described as generic technological elements. These additional elements are merely providing generic computing devices performing the intended nature of the element to implement the abstract idea (storage medium to store data, processor to generically analyze and process data, and computing device to provide interface and other generic computer aspects). The interception module and communication channel are merely generic technological elements to implement the abstract idea. The communication channel and interception module provide the messaging elements in terms of receiving and sending the communication between the participants. The technological elements are merely implementing the abstract idea without being significantly more. Refer to MPEP 2106.05(f). 
The pseudonymization is described in originally filed specification [70-76], however, the pseudonymization is not described in terms of what is implementing, but merely that a service is provided to implement. The claim language merely describes the pseudonymization within the context of a mapping between the pseudo information and the actual information. This is thus interpreted as generic pseudonymization analysis to implement the abstract idea. There is no transformation or description of a specific method or model that describes what implements the pseudonymization. This is further described in paragraphs [21-23] that merely describes what the service is providing within the claimed invention but providing no description as to the specific nature of the pseudonymization. Though the originally filed specification describes specific steps and determinations in relations to project milestones [45-47] and determining within the system, the claims merely describe and require a mapping aspect that is generic analysis and obfuscation techniques. Thus, the pseudonymization is merely generic analysis that is merely implementing the abstract idea described above. The additional elements of the claims are not transforming the abstract idea into a practical application but are merely generic technological elements to implement the abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 are directed towards further aspects of the abstract idea without describing additional elements beyond those considered within the independent claim. The dependent claims are directed towards decreasing the pseudonymization from a first to a second level, the second level comprises no pseudonymization, where the second level is implemented in response to an event associated with the project, where the pseudonymization is replacing a portion of the communication, and where the pseudonymization is obfuscating the portion of the communication. These elements merely provide further aspects of the business relation in terms of having the generic analysis pseudonymization implementing based on different aspects (progress of relation) and what the pseudonymization entails (no pseudonymization, replacing, or obfuscating the data). These aspects are further describing the pseudonymization, but, as considered above, the pseudonymization is merely generic analysis and also based on user input (user decides to opt-out of the service). This is further describing the business relation and legal interaction in terms of when the analysis is implemented but not further providing additional elements beyond the generic pseudonymization service considered above. The dependent claims are not transforming the abstract idea into a practical application nor are they significantly more than the identified abstract idea. 
Dependent claims 5, 12, and 19 are directed towards additional elements that are not transformative into a practical application nor are they significantly more than the identified abstract idea. The claims are directed towards providing what the communication comprises which is one of an email, instant message, video communication, and voice-over-internet-protocol. These communication elements are described in originally filed specification [26]. These considered paragraphs are merely providing generic communication techniques to implement the abstract idea without transforming into a practical application or being significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h). 
The claimed invention is directed towards a project managing system that provides generic pseudonymization in terms of a business relation that is directed towards an abstract idea under the grouping certain method of organizing human activity, when considered as a whole and claim-by-claim. There is no transformation into a practical application nor is there additional elements significantly more than the identified abstract idea. Therefore, claims 1-20 are rejected under 35 USC 101 for claiming non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al [2008/0235336], hereafter Stern, in view of Heckel et al [2019/0332658], hereafter Heckel, further in view of Elenbaas et al [2009/0204471], hereafter Elenbaas.
Regarding claim 1, Stern discloses a computer-implemented method for a crowdfunding marketplace for custom development of software systems, the method being executed by one or more processors and comprising: 
receiving, by an interception module of a device that is specific to a communication channel, a communication from a first sub-set of participants to a second sub-set of participants, the communication being associated with a domain of the crowdfunding marketplace and comprising pseudo-information for each participant in the first sub-set of participants and the second sub-set of participants, the communication comprising a network-based communication (Fig 4B and paragraphs [51-56]; Stern discloses a communication system that provides email communication with proxy email addresses where the system receives an email, decrypts the email, and then determines the encryption for the recipient to provide the message in terms of the proxy email. The interception is that the communication system provides the encryption/decryption with the proxy emails for users (sender/recipient) to remain anonymous.); 
determining, by a pseudonymization service, pseudo-information within the communication for at least one participant in the first sub-set of participants based on actual information representative of the at least one participant and included in the communication, the pseudo-information being determined from a project-specific mapping that maps the actual information to the pseudo-information for the project that the communication is specific to (Fig 13 and paragraphs [64-68]; Stern discloses that the system provides the proxy email address through a mapping element to store the proxy-actual addresses to ensure proper recipients and senders.); 
pseudonymizing, by the pseudonymization service, at least a portion of the communication using the pseudo-information to provide a pseudonymized communication; sending the pseudonymized communication to the second sub-set of participants (Paragraphs [51-56]; Stern discloses that the system provides proxy email addresses within the email communication between sender and recipient to ensure anonymity.); and 
Stern discloses the above-enclosed limitations, however, Stern does not specifically disclose that the pseudonymization is decreased as the project progresses;
Heckel teaches decreasing pseudonymization of communications during progression of the project to reduce burden on technical resources expended for pseudonymization as the project progresses (Paragraphs [109-119]; Heckel discloses that the redaction system can have levels that increase/decrease over time. The levels include having no redaction/most sensitive information up to another level that includes always redacting certain information. The decreasing during progression is interpreted through the level of redaction that has no redaction, as well as, having the redaction based on different factors (time and geographic location). This interpretation is based on dependent claim 3 that has a second level of no pseudonymization and paragraph [76] that describes progression of incrementally decreases as well as having users opt-out (thus having no pseudonymization).
Further, Heckel discloses [21-29] that the system can have redactions based on levels in terms of costs (interpreted as resources) to only store redacted information as necessary and remove other information (interpreted as decreasing pseudonymization). The combination is that Stern discloses the anonymization and pseudonymization that a user can control the level of proxy based communication and Heckel provides that the control and levels can be pseudonymization services or no pseudonymization (interpreted through removing the proxy email information for communication).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the encryption domain system that provides pseudo-email communication of Stern the ability to have the communication decrease in pseudonymization as taught by Heckel since the claimed invention is merely a combination of prior art elements and in the prior art each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the decreased redaction allows for trusted communication based on regulatory requirements or redaction rules allowing for greater flexibility within the communication [118-121].
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the transaction is a project within a crowdfunding marketplace; 
Elenbaas teaches initiating a project within a crowdfunding marketplace, the project being on project of a plurality of projects and comprising a set of participants to communicate with one another through the crowdfunding marketplace (Fig 2-4a and paragraphs [96-105, 175, and 217-225]; Elenbaas discloses a work/project management that has job owners post tasks and works for workers. The communication is shown through [175 and 217-225] where the participants between the owner and workers can message and communicate. The combination would be that Elenbaas teaches the environment of a project management system that has messages between project owner and worker and the combination teaches the anonymity and pseudonymization within a transaction system.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system that has pseudonymization encryption for a communication system within a transaction of the combination the ability for the transaction to specifically be project management based with a trust quotient to ensure users are allowed to perform tasks/jobs as taught by Elenbaas since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the combination allows for proper user identity and project security in terms of proper work management for those who are qualified or trusted to perform a task/job.
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein pseudonymization is decreased from a first level to a second level during progression of the project (Paragraphs [109-118]; Heckel discloses that the system can have a progression/level aspect to the redaction in terms of increasing or decreasing. The level aspect includes progression in terms of time, regulatory requirement, and business transaction/confidentiality obligation has expired).).  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein the second level comprises no pseudonymization (Paragraphs [109-118]; Heckel discloses a level aspect with the redaction where one level includes no redaction at all (interpreted as no pseudonymization).).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein the second level is implemented in response to an event associated with the project (Paragraphs [109-118]; Heckel discloses a levels aspect in terms of the redaction being based on a business transaction occurring, confidentiality obligation has expired, or other aspects (time/dates is provided as further examples.).  
Regarding claim 5, the combination teaches the above-enclosed limitations;
 	Heckel further teaches wherein the communication comprises one of an email message, an instant message, video communication, and a voice-over-internet-protocol (VOIP) message (Paragraphs [31-32]; Heckel discloses that the message text can be received through email, SMS (interpreted as instant message).
Further, Stern discloses [51-56] that the proxy communication is with email and other messaging communication.).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein pseudonymizing at least a portion of the communication comprises replacing the at least a portion of the communication with the pseudo-information, the at least a portion of the communication comprising the actual information (Figs 1A, 1B, and paragraphs [20-21]; Heckel discloses that the user’s personal information can be replaced with labels (interpreted as pseudo-information). This is through (as shown in Fig 1A and 1B) information such as email address, credit card, and other data replaced with “<cc_number>” and <phone_number>”.
Further, Stern discloses that the email address and domain are replaced with proxy addresses of the actual information through the communication system [51-56].).
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Heckel further discloses wherein pseudonymizing at least a portion of the communication comprises obfuscating the at least a portion of the communication, the at least a portion of the communication comprising actual information representative of the at least one participant (Figs 1A, 1B, and paragraphs [20-21]; Heckel discloses that the user’s personal information can be replaced with labels (interpreted as obfuscating). This is through (as shown in Fig 1A and 1B) information such as email address, credit card, and other data replaced with “<cc_number>” and <phone_number>”. Further, Heckel discloses that the information can be obfuscated/redacted through hashes or x’s.
Further, Stern discloses [51-56 and 68-69] that the proxy communication is obfuscated and provided within the email address domain that is based on the user’s real email.).
Regarding claim 8, Stern discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for a crowdfunding marketplace for custom development of software systems, the operations comprising (Fig 2 and paragraphs [32-38]; Stern discloses the computing elements including processor, memory, and other aspects to operate the email communication system.): 
receiving, by an interception module of a device that is specific to a communication channel, a communication from a first sub-set of participants to a second sub-set of participants, the communication being associated with a domain of the crowdfunding marketplace and comprising pseudo-information for each participant in the first sub-set of participants and the second sub-set of participants, the communication comprising a network-based communication (Fig 4B and paragraphs [51-56]; Stern discloses a communication system that provides email communication with proxy email addresses where the system receives an email, decrypts the email, and then determines the encryption for the recipient to provide the message in terms of the proxy email. The interception is that the communication system provides the encryption/decryption with the proxy emails for users (sender/recipient) to remain anonymous.); 
determining, by a pseudonymization service, pseudo-information within the communication for at least one participant in the first sub-set of participants based on actual information representative of the at least one participant and included in the communication, the pseudo-information being determined from a project-specific mapping that maps the actual information to the pseudo-information for the project that the communication is specific to (Fig 13 and paragraphs [64-68]; Stern discloses that the system provides the proxy email address through a mapping element to store the proxy-actual addresses to ensure proper recipients and senders.); 
pseudonymizing, by the pseudonymization service, at least a portion of the communication using the pseudo-information to provide a pseudonymized communication; sending the pseudonymized communication to the second sub-set of participants (Paragraphs [51-56]; Stern discloses that the system provides proxy email addresses within the email communication between sender and recipient to ensure anonymity.); and 
Stern discloses the above-enclosed limitations, however, Stern does not specifically disclose that the pseudonymization is decreased as the project progresses;
Heckel teaches decreasing pseudonymization of communications during progression of the project to reduce burden on technical resources expended for pseudonymization as the project progresses (Paragraphs [109-119]; Heckel discloses that the redaction system can have levels that increase/decrease over time. The levels include having no redaction/most sensitive information up to another level that includes always redacting certain information. The decreasing during progression is interpreted through the level of redaction that has no redaction, as well as, having the redaction based on different factors (time and geographic location). This interpretation is based on dependent claim 3 that has a second level of no pseudonymization and paragraph [76] that describes progression of incrementally decreases as well as having users opt-out (thus having no pseudonymization).
Further, Heckel discloses [21-29] that the system can have redactions based on levels in terms of costs (interpreted as resources) to only store redacted information as necessary and remove other information (interpreted as decreasing pseudonymization). The combination is that Stern discloses the anonymization and pseudonymization that a user can control the level of proxy based communication and Heckel provides that the control and levels can be pseudonymization services or no pseudonymization (interpreted through removing the proxy email information for communication).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the encryption domain system that provides pseudo-email communication of Stern the ability to have the communication decrease in pseudonymization as taught by Heckel since the claimed invention is merely a combination of prior art elements and in the prior art each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the decreased redaction allows for trusted communication based on regulatory requirements or redaction rules allowing for greater flexibility within the communication [118-121].
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the transaction is a project within a crowdfunding marketplace; 
Elenbaas teaches initiating a project within a crowdfunding marketplace, the project being on project of a plurality of projects and comprising a set of participants to communicate with one another through the crowdfunding marketplace (Fig 2-4a and paragraphs [96-105, 175, and 217-225]; Elenbaas discloses a work/project management that has job owners post tasks and works for workers. The communication is shown through [175 and 217-225] where the participants between the owner and workers can message and communicate. The combination would be that Elenbaas teaches the environment of a project management system that has messages between project owner and worker and the combination teaches the anonymity and pseudonymization within a transaction system.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system that has pseudonymization encryption for a communication system within a transaction of the combination the ability for the transaction to specifically be project management based with a trust quotient to ensure users are allowed to perform tasks/jobs as taught by Elenbaas since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the combination allows for proper user identity and project security in terms of proper work management for those who are qualified or trusted to perform a task/job.
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein pseudonymization is decreased from a first level to a second level during progression of the project (Paragraphs [109-118]; Heckel discloses that the system can have a progression/level aspect to the redaction in terms of increasing or decreasing. The level aspect includes progression in terms of time, regulatory requirement, and business transaction/confidentiality obligation has expired).).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein the second level comprises no pseudonymization (Paragraphs [109-118]; Heckel discloses a level aspect with the redaction where one level includes no redaction at all (interpreted as no pseudonymization).).  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Heckel further discloses wherein the second level is implemented in response to an event associated with the project (Paragraphs [109-118]; Heckel teaches a levels aspect in terms of the redaction being based on a business transaction occurring, confidentiality obligation has expired, or other aspects (time/dates is provided as further examples).).  
Regarding claim 12, the combination teaches the above-enclosed limitations;
 	Heckel further teaches wherein the communication comprises one of an email message, an instant message, video communication, and a voice-over-internet-protocol (VOIP) message (Paragraphs [31-32]; Heckel discloses that the message text can be received through email, SMS (interpreted as instant message).
Further, Stern discloses [51-56] that the proxy communication is with email and other messaging communication).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein pseudonymizing at least a portion of the communication comprises replacing the at least a portion of the communication with the pseudo-information, the at least a portion of the communication comprising the actual information (Figs 1A, 1B, and paragraphs [20-21]; Heckel discloses that the user’s personal information can be replaced with labels (interpreted as pseudo-information). This is through (as shown in Fig 1A and 1B) information such as email address, credit card, and other data replaced with “<cc_number>” and <phone_number>”.
Further, Stern discloses that the email address and domain are replaced with proxy addresses of the actual information through the communication system [51-56].).
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein pseudonymizing at least a portion of the communication comprises obfuscating the at least a portion of the communication, the at least a portion of the communication comprising actual information representative of the at least one participant (Figs 1A, 1B, and paragraphs [20-21]; Heckel discloses that the user’s personal information can be replaced with labels (interpreted as obfuscating). This is through (as shown in Fig 1A and 1B) information such as email address, credit card, and other data replaced with “<cc_number>” and <phone_number>”. Further, Heckel discloses that the information can be obfuscated/redacted through hashes or x’s.
Further, Stern discloses [51-56 and 68-69] that the proxy communication is obfuscated and provided within the email address domain that is based on the user’s real email.).
Regarding claim 15, Stern discloses a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for a crowdfunding marketplace for custom development of software systems, the operations comprising (Fig 2 and paragraphs [32-38]; Stern discloses the computing elements including processor, memory, and other aspects to operate the email communication system.): 
receiving, by an interception module of a device that is specific to a communication channel, a communication from a first sub-set of participants to a second sub-set of participants, the communication being associated with a domain of the crowdfunding marketplace and comprising pseudo-information for each participant in the first sub-set of participants and the second sub-set of participants, the communication comprising a network-based communication (Fig 4B and paragraphs [51-56]; Stern discloses a communication system that provides email communication with proxy email addresses where the system receives an email, decrypts the email, and then determines the encryption for the recipient to provide the message in terms of the proxy email. The interception is that the communication system provides the encryption/decryption with the proxy emails for users (sender/recipient) to remain anonymous.); 
determining, by a pseudonymization service, pseudo-information within the communication for at least one participant in the first sub-set of participants based on actual information representative of the at least one participant and included in the communication, the pseudo-information being determined from a project-specific mapping that maps the actual information to the pseudo-information for the project that the communication is specific to (Fig 13 and paragraphs [64-68]; Stern discloses that the system provides the proxy email address through a mapping element to store the proxy-actual addresses to ensure proper recipients and senders.); 
pseudonymizing, by the pseudonymization service, at least a portion of the communication using the pseudo-information to provide a pseudonymized communication; sending the pseudonymized communication to the second sub-set of participants (Paragraphs [51-56]; Stern discloses that the system provides proxy email addresses within the email communication between sender and recipient to ensure anonymity.); and 
Stern discloses the above-enclosed limitations, however, Stern does not specifically disclose that the pseudonymization is decreased as the project progresses;
Heckel teaches decreasing pseudonymization of communications during progression of the project to reduce burden on technical resources expended for pseudonymization as the project progresses (Paragraphs [109-119]; Heckel discloses that the redaction system can have levels that increase/decrease over time. The levels include having no redaction/most sensitive information up to another level that includes always redacting certain information. The decreasing during progression is interpreted through the level of redaction that has no redaction, as well as, having the redaction based on different factors (time and geographic location). This interpretation is based on dependent claim 3 that has a second level of no pseudonymization and paragraph [76] that describes progression of incrementally decreases as well as having users opt-out (thus having no pseudonymization).
Further, Heckel discloses [21-29] that the system can have redactions based on levels in terms of costs (interpreted as resources) to only store redacted information as necessary and remove other information (interpreted as decreasing pseudonymization). The combination is that Stern discloses the anonymization and pseudonymization that a user can control the level of proxy based communication and Heckel provides that the control and levels can be pseudonymization services or no pseudonymization (interpreted through removing the proxy email information for communication).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the encryption domain system that provides pseudo-email communication of Stern the ability to have the communication decrease in pseudonymization as taught by Heckel since the claimed invention is merely a combination of prior art elements and in the prior art each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the decreased redaction allows for trusted communication based on regulatory requirements or redaction rules allowing for greater flexibility within the communication [118-121].
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the transaction is a project within a crowdfunding marketplace; 
Elenbaas teaches initiating a project within a crowdfunding marketplace, the project being on project of a plurality of projects and comprising a set of participants to communicate with one another through the crowdfunding marketplace (Fig 2-4a and paragraphs [96-105, 175, and 217-225]; Elenbaas discloses a work/project management that has job owners post tasks and works for workers. The communication is shown through [175 and 217-225] where the participants between the owner and workers can message and communicate. The combination would be that Elenbaas teaches the environment of a project management system that has messages between project owner and worker and the combination teaches the anonymity and pseudonymization within a transaction system.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system that has pseudonymization encryption for a communication system within a transaction of the combination the ability for the transaction to specifically be project management based with a trust quotient to ensure users are allowed to perform tasks/jobs as taught by Elenbaas since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the combination allows for proper user identity and project security in terms of proper work management for those who are qualified or trusted to perform a task/job.
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein pseudonymization is decreased from a first level to a second level during progression of the project (Paragraphs [109-118]; Heckel discloses that the system can have a progression/level aspect to the redaction in terms of increasing or decreasing. The level aspect includes progression in terms of time, regulatory requirement, and business transaction/confidentiality obligation has expired).).  
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Heckel further discloses wherein the second level comprises no pseudonymization (Paragraphs [109-118]; Heckel discloses a level aspect with the redaction where one level includes no redaction at all (interpreted as no pseudonymization).).  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein the second level is implemented in response to an event associated with the project (Paragraphs [109-118]; Heckel discloses a levels aspect in terms of the redaction being based on a business transaction occurring, confidentiality obligation has expired, or other aspects (time/dates is provided as further examples).).  
Regarding claim 19, the combination teaches the above-enclosed limitations;
 	Heckel further teaches wherein the communication comprises one of an email message, an instant message, video communication, and a voice-over-internet-protocol (VOIP) message (Paragraphs [31-32]; Heckel discloses that the message text can be received through email, SMS (interpreted as instant message).
Further, Stern discloses [51-56] that the proxy communication is with email and other messaging communication.).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Heckel further teaches wherein pseudonymizing at least a portion of the communication comprises replacing the at least a portion of the communication with the pseudo-information, the at least a portion of the communication comprising the actual information (Figs 1A, 1B, and paragraphs [20-21]; Heckel discloses that the user’s personal information can be replaced with labels (interpreted as pseudo-information). This is through (as shown in Fig 1A and 1B) information such as email address, credit card, and other data replaced with “<cc_number>” and <phone_number>”.
Further, Stern discloses that the email address and domain are replaced with proxy addresses of the actual information through the communication system [51-56].).

Response to Arguments
In response to the arguments filed March 2, 2022 on pages 8-12 in regards to the 35 USC 101 rejection, specifically that the claimed invention is providing a technical solution to a technical problem that describes the claimed invention as eligible subject matter.
Examiner respectfully disagrees. 
The arguments discuss on pages 11 that the claimed invention is describing a technical solution in terms of providing secure and anonymous communication between participants. The technical solutions cited within the arguments from the originally filed specification describes that the system provides the solution, but these passages are mere allegations of novelty through technical solutions. The cited passages describe the communication aspect between participants and that pseudonymization allows for reduced information leakage, but there is no cited passage or claim language that describes the specific technical improvement with the pseudonymization. There is no description of a specific algorithm or steps to implement the pseudonymization beyond the generic aspects, as amended, that describes a mapping aspect that can be accomplished through generic analysis (e.g. a spreadsheet or pen and paper with the information). The reduced technical burden through the decrease pseudonymization service is merely an intended result of the service, but there is no description or claim language of the system specifically using an algorithm or set of specific steps to accomplish the reduced burden. The amended claim elements merely describe generic technological elements to implement the identified abstract idea. The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Lacking any further arguments, claims 1-20 are maintaining the 35 USC 101 rejection for being directed towards non-eligible subject matter. 
In response to the arguments filed March 2, 2022 on pages 13-14 in regards to the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the prior art.
Examiner respectfully disagrees. 
Independent claims 1, 8, and 15 have been amended to describe “receiving, by an interception module of a device that is specific to a  communication channel, a communication ... ; determining, by a pseudonymization service, pseudo-information within the communication for at least one participant in the first sub-set of participants based on actual information representative of the at least one participant and included in the communication, the pseudo-information being determined from a project-specific mapping that maps the actual information to the pseudoinformation for the project that the communication is specific to". Newly cited prior art Stern discloses [51-56 and 64-68] an email communication system that provides domain-based pseudonymization and anonymity with participants based on a mapping aspect between the proxy email and the actual email. Stern discloses that the system receives the email, decrypts the email, determines the anonymity between recipient and sender, and encrypts with the proxy for the recipient based on the determination. Heckel teaches the transaction-based system that reduces pseudonymization in terms of progress and also a second set of pseudonymization in the body of a message replacing the actual information with obfuscation techniques, and Elenbaas teaches that the transaction-based system can be directed towards a crowdfunding system. The newly amended claim elements are taught in combination, as rejected above in light of the amended claim elements. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Stern in view of Heckel, and, where appropriate, in further view of Elenbaas. 
Lacking any further arguments, claims 1-20 are maintaining the 35 USC 103 rejection as taught by the cited prior art in combination of Stern in view of Heckel, further in view of Elenbaas, as rejected above in light of the amended claim elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eubanks et al [8,250,225] (pseudo-email addresses);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689